Citation Nr: 1628262	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-02 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right wrist arthritis.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right elbow arthritis.  

3.  Entitlement to service connection for right wrist arthritis.  

4.  Entitlement to service connection for right cubital tunnel syndrome status post ulnar nerve transposition, to include as secondary to service-connected degenerative changes of the thumb, ring, and little fingers of the right hand.  

5.  Entitlement to a temporary total evaluation based on convalescence for right cubital tunnel syndrome surgery.  

6.  Entitlement to an increased disability rating in excess of 10 percent for degenerative changes of the thumb, ring, and little fingers of the right hand.  

7.  Entitlement to a compensable initial disability rating for gastritis.  

8.  Entitlement to an initial disability rating in excess of 50 percent for primary insomnia, to include symptoms of depression and anxiety.  

9.  Entitlement to an earlier effective date prior to November 1, 2010 for the grant of service connection for primary insomnia, to include symptoms of depression and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.  

These matters come to the Board of Veterans' Appeals (Board) from August 2007, August 2010, February 2013, and June 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran had previously requested a hearing before the Board in Washington, DC; however, in April 2016, the Veteran's representative indicated that he no longer desired a hearing before the Board.  As such, the Veteran's prior hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e) (2015).  

The issues of entitlement to service connection for right wrist arthritis and right cubital tunnel syndrome status post ulnar nerve transposition; entitlement to a temporary total evaluation based on convalescence for right cubital tunnel syndrome surgery; entitlement to an increased disability rating in excess of 10 percent for degenerative changes of the thumb, ring, and little fingers of the right hand; entitlement to a compensable initial disability rating for gastritis; and entitlement to an initial disability rating in excess of 50 percent for primary insomnia, to include symptoms of depression and anxiety, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A January 2009 RO decision denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for right wrist arthritis.  The Veteran did not appeal that decision or submit new and material evidence within one year of the decision.  

2.  Evidence received since the January 2009 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for right wrist arthritis, and raises a reasonable possibility of substantiating the claim.  

3.  A February 2009 Board decision denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for right elbow arthritis.  The Veteran did not appeal that decision or submit new and material evidence within one year of the decision.  

4.  Evidence received since the February 2009 Board decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for right elbow arthritis, and therefore, does not raise a reasonable possibility of substantiating the claim.  

5.  A February 2009 Board decision reopened and denied the Veteran's claim of entitlement to service connection for a sleep disorder; the Veteran did not appeal that decision or submit new and material evidence within the appeal period.  

6.  The Veteran's reopened claim of entitlement to service connection for a sleep disorder was received by VA on November 1, 2010, and the evidence of record does not show that the Veteran filed a formal or informal claim for service connection for a sleep disorder prior to November 1, 2010.  


CONCLUSIONS OF LAW

1.  The January 2009 RO decision which denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for right wrist arthritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for right wrist arthritis has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The February 2009 Board decision which denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for right elbow arthritis is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100(a) (2015).  

4.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for right elbow arthritis has not been added to the record.  38 U.S.C.A. § 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2015).  

5.  The criteria for an earlier effective date prior to November 1, 2010 for the grant of service connection for primary insomnia, to include symptoms of depression and anxiety, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's claims to reopen his previously denied claims of entitlement to service connection for right wrist and right elbow arthritis, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was provided within a May 2010 notice letter sent to the Veteran.  

The Veteran's claim of entitlement to an earlier effective date prior to November 1, 2010 for the grant of service connection for primary insomnia, to include symptoms of depression and anxiety, arises from his disagreement with the effective date assigned following the grant of service connection.  Once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required with respect to his earlier effective date claim.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements.  

Therefore, the Board finds that all necessary development has been accomplished regarding the claims adjudicated herein, that no further notice or assistance is required for a fair adjudication of such claims, and appellate review with respect to those issues may proceed without prejudice to the Veteran.  

II.  New and Material Evidence - Right Wrist & Right Elbow  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for right wrist arthritis was previously denied in a January 2009 RO decision because the RO determined that new and material evidence had not been submitted to reopen the previously denied claim.  Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the January 2009 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  

The Veteran's claim of entitlement to service connection for right elbow arthritis was previously denied in a February 2009 Board decision which determined that new and material evidence had not been submitted to reopen the previously denied claim.  Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the February 2009 Board decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.156(b), 20.1100(a) (2015).  

Since the prior final RO decision in January 2009 and Board decision in February 2009, evidence added to the record includes VA treatment records, private treatment records, and lay statements of the Veteran.  Notably, an April 2011 statement by a private physician identified current diagnoses including traumatic arthritis of the right wrist.  Similarly, a November 2011 statement by the same private physician again notes the Veteran's arthritis and right wrist pain, which the physician believed to have started during the Veteran's active service.  

This evidence is new and material as it was not of record at the time of the last decision and it relates to a material element of the Veteran's claim of entitlement to service connection for right wrist arthritis.  As the information submitted since the January 2009 RO decision constitutes new and material evidence, the claim of entitlement to service connection for right wrist arthritis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

However, with respect to the Veteran's claim of entitlement to service connection for right elbow arthritis, the evidence discussed above is new, in that it was not of record at the time of the prior final Board decision, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current right elbow arthritis disability which had onset during active service or is otherwise etiologically related to active service.  38 C.F.R. § 3.156(a).  Given that the evidence submitted is not both new and material, reopening of the Veteran's claim of entitlement to service connection for right elbow arthritis is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Earlier Effective Date - Service Connection, Primary insomnia  

The Veteran has claimed entitlement to an effective date prior to November 1, 2010 for the grant of service connection for primary insomnia, to include symptoms of depression and anxiety.  

Generally, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).  The effective date of an award of disability compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date; otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i).  

When new and material evidence, other than service department records, is received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  See 38 C.F.R. § 3.400(q)

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  

The reference above to "the date entitlement arose" is not defined in the current statute or regulation.  The U.S. Court of Appeals for Veterans Claims (CAVC) has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

A February 2009 Board decision reopened and denied the Veteran's claim of entitlement to service connection for a sleep disorder.  The Veteran did not appeal the February 2009 Board decision or submit new and material evidence within the relevant appeal period; therefore, the February 2009 Board decision became final.  See 38 C.F.R. §§ 20.1100, 20.1104 (2015).  

Thereafter, the Veteran submitted a claim to reopen his previously denied claim of entitlement to service connection for a sleep disorder on November 1, 2010, which is the currently assigned effective date for the grant of service connection for primary insomnia.  

Although the Veteran asserts that his entitlement to service connection for primary insomnia dates back to as early as 2005, the record is clear that any prior final denial had since become final, including the most recent prior denial in the February 2009 Board decision.  Further, no communication in the record may be reasonably construed as a formal or informal claim for service connection for a sleep disorder following the prior final February 2009 Board decision until the Veteran's November 1, 2010 claim.  

The proper effective date for the grant of the Veteran's claim of service connection is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Moreover, without a formal or informal claim for service connection prior to November 1, 2010, an earlier effective date is not warranted.  See 38 C.F.R. § 3.400(r) (2015).  

As such, the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date prior to November 1, 2010 for the grant of service connection for primary insomnia, to include symptoms of depression and anxiety, and the appeal is denied.  38 U.S.C.A. §§ 5107(b), 5110 (2014); 38 C.F.R. §§ 3.102, 3.400.  


ORDER

New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for right wrist arthritis has been added to the record; therefore, the claim to reopen is granted.  

New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for right elbow arthritis has not been added to the record; therefore, the claim to reopen is denied.  

Entitlement to an earlier effective date prior to November 1, 2010 for the grant of service connection for primary insomnia, to include symptoms of depression and anxiety, is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure additional development regarding the Veteran's claims of entitlement to service connection for right wrist arthritis and right cubital tunnel syndrome status post ulnar nerve transposition; entitlement to a temporary total evaluation based on convalescence for right cubital tunnel syndrome surgery; entitlement to an increased disability rating in excess of 10 percent for degenerative changes of the thumb, ring, and little fingers of the right hand; entitlement to a compensable initial disability rating for gastritis; and entitlement to an initial disability rating in excess of 50 percent for primary insomnia, to include symptoms of depression and anxiety.  

Specifically, the Veteran must be provided with a VA examination regarding his reopened claim of entitlement to service connection for right wrist arthritis.  Additionally, an adequate VA examination is warranted regarding the Veteran's claim of entitlement to service connection for right cubital tunnel syndrome, to include as secondary to his service-connected degenerative changes of the thumb, ring, and little fingers of the right hand.  Regarding the Veteran's increased rating claims, he must be afforded new VA examinations to determine the current severity of his degenerative changes of the right hand/fingers, gastritis, and primary insomnia.  Finally, the RO must then readjudicate the intertwined issue of entitlement to a temporary total evaluation based on convalescence for right cubital tunnel syndrome surgery.  

I.  Service Connection - Right Wrist Arthritis

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the Veteran's claim of entitlement to service connection for right wrist arthritis has been reopened in light of new and material evidence added to the record, including April 2011 and November 2011 statements by the Veteran's private physician.  Notably, the April 2011 and November 2011 statements identify a current diagnosis of right wrist arthritis, while the November 2011 statement further indicates that the Veteran's right wrist arthritis may be associated with his active service.  Given the Veteran's documented in-service injury to his right hand and insufficient competent evidence to otherwise adjudicate the Veteran's reopened claim, remand for a VA examination is warranted.  Id.  



II.  Service Connection - Right Cubital Tunnel Syndrome

When VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The proper remedy when the Board relies on an inadequate medical examination and provides an inadequate statement of reasons or bases is remand.  Id. at 123-24.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate.  38 C.F.R. § 4.2 (2015).  

Although a peripheral nerves VA examination in January 2013 resulted in an examiner's opinion that the Veteran's diagnosed right cubital tunnel syndrome did not result from his in-service motor vehicle accident and resulting injury, as noted within the April 2016 Appellant's Brief, the Veteran has repeatedly asserted that his right cubital tunnel syndrome is secondary to his service-connected degenerative changes of the thumb, ring, and little fingers of the right hand.  Notably, it does not appear that prior VA examinations have ever addressed a secondary theory of service connection.  As such, a remand is required to obtain an adequate VA opinion as to whether the Veteran's right cubital tunnel syndrome is caused by or aggravated by his service-connected degenerative changes of the thumb, ring, and little fingers of the right hand.  See 38 C.F.R. § 3.159(c)(4), 3.310 (2015).  


III.  Increased/Initial Ratings - Right Hand/Fingers, Insomnia, Gastritis  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is also required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Additionally, the United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

A review of the record reveals that the most recent VA examinations regarding the Veteran's degenerative changes of his right hand/fingers, gastritis, and primary insomnia were conducted in June 2010, October 2012, and January 2013, respectively.  The subsequent medical evidence of record, in addition to the Veteran's statements, indicate that such conditions may have worsened over time.  As such, and in light of the number of years that have passed since the most recent relevant VA examinations, the Board concludes that current VA examinations are necessary to determine the current severity of the Veteran's service-connected degenerative changes of his right hand/fingers, gastritis, and primary insomnia.  See id.; see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  


IV.  Temporary Total Evaluation - Convalescence  

Finally, the Veteran's claim of entitlement to a temporary total evaluation based on convalescence for right cubital tunnel syndrome surgery is inextricably intertwined with his claim of entitlement to service connection for right cubital tunnel syndrome also remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  As such, remand of the Veteran's claim of entitlement to a temporary total evaluation is also warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding his claim of entitlement to service connection for right wrist arthritis.  The entire claims file, including a copy of this remand, should be made available to the examiner, who should review such records in conjunction with this request.  

The examiner is asked to examine the Veteran and diagnose any current right wrist disability, to include arthritis, after which the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any right wrist disability was incurred during or is otherwise related to the Veteran's active service.  A full and complete rationale should be provided for any opinion rendered.  

In rendering the requested opinion, the examiner must specifically consider and comment upon all relevant evidence of record, including the April 2011 and November 2011 statements by the Veteran's private physician which indicates that the Veteran's right wrist arthritis may be associated with his active service.  

2.  Obtain an adequate medical opinion regarding the etiology of the Veteran's right cubital tunnel syndrome, to include whether it is secondary to his service-connected degenerative changes of the thumb, ring, and little fingers of the right hand.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner.  

The examiner is asked to provide the following opinions, including a complete and thorough rationale, with reference to relevant evidence of record as appropriate, for any and all conclusions reached:  

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right cubital tunnel syndrome is caused by his service-connected degenerative changes of the thumb, ring, and little fingers of the right hand?  

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right cubital tunnel syndrome is aggravated by his service-connected degenerative changes of the thumb, ring, and little fingers of the right hand?  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's right cubital tunnel syndrome is aggravated by his service-connected degenerative changes of the thumb, ring, and little fingers of the right hand, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's right cubital tunnel syndrome prior to any such aggravation.  

3.  Schedule the Veteran for VA examinations to assess the current severity of his service-connected degenerative changes of his right hand/fingers, gastritis, and primary insomnia.  The entire claims file, including this remand, must be made available to the examiners, and the examiners must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.  

4.  Following the above development, review the resulting examination reports and/or opinions to ensure adequacy and compliance with the above directives.  If any opinion rendered is inadequate, take any corrective action deemed necessary.  

5.  Then, readjudicate the Veteran's claims on appeal, including his intertwined claim of entitlement to a temporary total evaluation based on convalescence for right cubital tunnel syndrome surgery, in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and a reasonable opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


